 

UNITED STATES DISTRICT COURT
EASTERN and WESTERN DISTRICTS OF WISCONSIN

In re FEDERAL DEFENDER SERVICES OF WISCONSIN, INC. 19 -

 

JOINT ORDER APPOINTING
E. MARIE BROUSSARD, JAMES FRIEDMAN,
MICHELLE JACOBS, AND PAYAL KHANDAR

 

On unanimous suggestion of the Board of Directors of Federal Defender Services,
Inc., the undersigned chief judges, on behalf of their respective districts and exercising the
power of the judiciary under the Criminal Justice Act Plans of the United States District
Courts for the Western and Eastern Districts of Wisconsin,

HEREBY ORDER the three-year appointment of E. Marie Broussard, James
Friedman, Michelle Jacobs, and Payal Khandar to the Board of Directors, effective October
1, 2019 and expiring on September 30, 2022.

Ts
DONE and ORDERED this 2 day of August, 2019.

 

 

BY THE COURTS:
D Gti. — \ | J LL CL
(he reac
Hon. James Peterson, Chief Judge Hon. William C. Griesbach, Chief Jud ge
UNITED STATES DISTRICT COURT FOR THE UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF WISCONSIN EASTERN DISTRICT OF WISCONSIN

 
